Citation Nr: 0733962	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-20 260 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
in which the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida, granted the 
veteran's claim for service connection for PTSD and assigned 
a 30 percent rating, effective September 30, 2003.  As the 
claim on appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

In October 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2005.  
Subsequently, the claims file was transferred to the RO in 
Buffalo, New York.  The RO continued the denial of the claim 
for a higher rating (as reflected in a January 2007 
supplemental SOC (SSOC)) and forwarded this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  The veteran's PTSD has been manifested, primarily, by 
interrupted sleep, occasional nightmares, irritability, 
anxiety, and depression; these symptoms reflect no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The May 
2005 SOC provided criteria for higher ratings for 
psychological disabilities under 38 C.F.R. § 4.130.  A June 
2005 post-rating letter provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for a higher rating for PTSD, as well 
as the need for the appellant to advise VA of and to submit 
any further evidence that is relevant to the claim.  A May 
2006 letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the January 2007 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, outpatient treatment records from 
the VA Medical Center (VAMC) in Canandaigua, New York, and 
the Rochester Outpatient Clinic and the Rochester Vet Center, 
both in Rochester, New York, as well as VA examination 
reports.  The record also includes various statements 
submitted by the veteran, his spouse, a friend, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Higher Rating for PTSD

A.  Factual Background

A September 2003 VA outpatient medical record reflects the 
veteran's first contact with VA.  He appeared mildly 
depressed and moderately anxious on a chronic basis.  It was 
noted that the veteran had been depressed after undergoing 
back surgery in 2000-2001.

A September 2003 Vet Center medical record reflects a social 
survey of the veteran.  It was noted that the veteran had 
been married for 37 years and retired in 1999 after 31 years 
at the same company.  It also was noted that his daughter's 
husband had recently left her for another woman engendering 
rage in the veteran toward his son-in-law, and that the 
veteran had experienced claustrophobia and anxiety on a job 
site in 1992 and had to be reassigned.  A panic attack when 
trapped inside a burning building while a volunteer 
firefighter also was noted.  The veteran was described as 
well groomed, mood was labile, affect was congruent, and he 
was tearful and apologetic.  His thinking was noted as clear 
and organized with no evident thought disorder.  His memory 
was noted as preserved.  He denied any past or current 
suicidal ideation and denied homicidal intentions or plans 
regarding his son-in-law.  The veteran's symptoms were listed 
as: palpatations, shortness of breath, feeling loss of 
control and as if he were dying, frequent bouts of crying, 
nightmares, flashbacks, irritability, occasional rage, 
intrusive thoughts, hyperstartle response, difficulty 
concentrating, feelings of guilt, and experiencing the loss 
of past involvement with community volunteer activities.  
Diagnosis was PTSD, panic disorder, and major recurrent 
depressive disorder.  It was noted that the veteran's current 
symptomatology had significantly impaired his functioning and 
that he had become quite reclusive and had difficulty being 
present in social situations.  

An October 2003 VA medical record indicates that the veteran 
was not then on any psychotropic medication, that he seemed 
to be doing quite well, and that he did not appear anxious, 
panicky, or depressed.

A December 2003 Vet Center medical record reflects that the 
veteran still had bad days when he felt a pit in his stomach 
or had a nightmare and then awakened to ruminate about 
picking up body parts for three days on the USS FORESTALL.  

The veteran underwent a VA examination by two different 
examiners in March 2004.  According to the psychological 
examination report dated on March 17, 2004, the veteran was 
claustrophobic and did not like being in small enclosed 
rooms.  Results of various tests reflected an individual who 
reported depression, anxiety and confused thinking.  It was 
noted that the veteran's profile was commonly seen among 
people with PTSD and it often reflected a repeated sense of 
worry and feelings of self inadequacy.  According to the 
report, the veteran post service showed stability in marriage 
and employment as he worked for the same company for 31 
years.  He also participated as a volunteer firefighter in 
his community.  He did not begin any formal psychological 
treatment until 2003.  At the time of this report he had been 
prescribed medication, but only took that medicine for one 
week because he did not like the way it made him feel.  

According to the examining psychologist, the veteran did not 
demonstrate any impairment in thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, or suicidal or homicidal thinking.  The veteran was 
deemed capable of maintaining activities of daily living and 
did not demonstrate memory loss, ritualistic behavior or 
panic attacks.  The veteran also demonstrated repeated 
evidence of increased arousal as evidenced by sleep 
disturbance, irritability, and startle response.  The 
psychologist stated that the veteran persistently re-
experienced trauma through recurrent dreams, recurrent 
thoughts and physiological reactivity.  The veteran also 
endorsed persistent avoidant behavior including avoiding 
thoughts, movies, and small enclosed places and had decreased 
friends and activities.  Diagnosis was PTSD and alcohol 
dependence in full remission.  It was noted that the veteran 
was employable.  His Global Assessment of Functioning (GAF) 
score was 60.

The veteran underwent a psychiatric VA examination as 
reflected in a report dated March 19, 2004.  According to the 
psychiatric report, the veteran was involved in fighting a 
fire on board the USS FORESTALL in 1967 when he saw people 
die in front of him and where he had to pick up body parts.  
The veteran did "ok" post service until 1992 when he was 
trapped in a house fire.  Since then the veteran reported 
frequent flashbacks, recurrent nightmares and thoughts of the 
incidents aboard the FORESTALL.  In fact, the veteran 
reported that he daily re-experienced the stressor of the 
FORESTALL fire with intrusive thoughts.  The veteran reported 
nightmares three times a week, panic attacks once or twice a 
month, and flashbacks which occurred several times a week.  
He also avoided news, movies and anything that reminded him 
specifically of combat situations.  He did not avoid 
situations that reminded him of fire, but did avoid 
situations that reminded him of combat.  The veteran also 
avoided people, places and activities associated with the 
military.  The veteran endorsed increased arousal with 
difficulty sleeping, irritability, anger outbursts, 
difficulty concentrating, and hypervigilance.  The veteran 
reported significant triggers with military movies, news and 
the 9/11 incident.  He did not report any occupational 
dysfunction secondary to PTSD.  Though retired from his full-
time job, the veteran still volunteered with the local fire 
department.  He had a couple of friends, liked to woodwork, 
and enjoyed fishing intermittently.  The veteran denied a 
history of psychiatric hospitalizations and denied suicide 
attempts.

According to the psychiatric report, the veteran lived with 
his wife to whom he was married for 37 years.  His two adult 
children were in their 30s and he had three grandchildren.  
He wintered in Florida approximately six months out of the 
year.  

On mental status examination, the veteran was alert and 
oriented to four spheres.  He was well groomed and well 
dressed.  He displayed mild psychomotor agitation and no 
psychomotor retardation.  The veteran was pleasant and 
cooperative with good eye contact.  Speech was at normal 
rate, volume and tone.  Mood was "ok".  Thought process was 
logical and goal directed.  No auditory, tactile or visual 
hallucinations or delusions were noted.  No suicidal or 
homicidal ideation were noted.  Recent and remote memory 
appeared intact as was his concentration and cognition.  
Insight and judgment were noted as adequate.  The examiner 
found no evidence of PTSD until 1992.  It was noted that the 
veteran worked for seven years after the 1992 event.  The 
examiner noted that the veteran was not very compliant with 
psychiatric care and was unsure if the veteran's PTSD 
symptoms would fully resolve if the veteran was compliant 
with medication and psychiatric follow up.  The veteran 
appeared to have mild social and mild occupational 
dysfunction secondary to PTSD and the veteran appeared 
employable.  Diagnosis was PTSD, alcohol dependence in full 
remission, and non-compliant with treatment.  His GAF score 
was 60.

May 2004 Vet Center medical records note that, during 
ruminations over the past 11 months, the veteran "killed" 
his former son-in-law in his dreams, that he had outbursts in 
front of his grandchildren, and that the veteran had agreed 
to participate in some anger management group sessions.

A June 2004 Vet Center medical record states that the veteran 
said he made significant progress in reducing his explosive 
and violent reactions towards his former son-in-law.  

A June 2004 VA medical record reflects the veteran's desire 
to resume medication because of irritability and mild 
depression.  It was noted that the veteran became irritable 
while driving if nearby drivers engaged in foolish or 
dangerous behaviors.

A July 2004 Vet Center medical record reflects that the 
veteran completed his anger management sessions and had less 
difficulty managing his rage at his former son-in-law

September 2004 Vet Center medical records indicate that the 
veteran was more symptomatic, had difficulty coping, and 
wanted to confront his former son-in-law alone in a secluded 
area.

An October 2004 Vet Center medical record noted that the 
veteran's son-in-law was divorcing his daughter and that the 
veteran was able to walk away from him without speaking after 
encountering his son-in-law in a public place.  It was noted 
that the veteran felt that an argument would have led to a 
physical confrontation.

Another October 2004 Vet Center record reflects that the 
veteran had requested an individual therapy session as he was 
having more difficulty with intrusive thoughts, nightmares, 
poor sleep patterns, anger issues with his former son-in-law, 
passive suicidal thoughts, and anxiety when not occupied with 
some activity for distraction.  He did not want to increase 
an antidepressant medication because he wanted to believe 
there was nothing wrong.  He agreed to increase the 
medication the next day.  It also was noted that the veteran 
continued to volunteer at the fire department, but that he 
felt old and useless, and that he felt responsible for his 
son's PTSD-like symptoms.

An April 2005 Vet Center medical record noted the veteran's 
belief that he was less symptomatic while wintering in 
Florida because he had fewer responsibilities.

A May 2005 Vet Center medical record reflects the veteran's 
view that he was managing better his anger towards his former 
son-in-law.

A June 2005 signed statement by M.J.K., R.P.A.-C., a close 
friend of the veteran and also a volunteer firefighter and 
physician's assistant, stated that the veteran minimized his 
symptoms and hid them very well.  She wrote that she once saw 
him cry and look with horror at a program on television that 
revived memories of the fire on the FORESTALL.

A June 2005 signed statement by the veteran's wife recounted 
the couple's history.  Since 1992, she wrote that the veteran 
became more and more depressed each time he got sick or a 
family problem developed.  She said that the veteran was on 
medication and saw a counselor, but that he still had anxiety 
attacks and anger problems.  Little life crises were blown 
out of proportion and then the veteran would brood about 
that.  She said that the veteran had difficulty sleeping and 
that he was very forgetful and she had to repeat things 
constantly.

A July 2005 Vet Center medical record indicated that the 
veteran recently had slept for nine hours one evening

August 2005 Vet Center medical records note that the veteran 
attended weekly group support sessions and biweekly 
individual sessions; that the veteran listened to a radio 
fire scanner at night and responded to day or night fire 
calls; and they also reflected that the veteran had attended 
his first Navy reunion the previous week, and that while he 
experienced significant emotional difficulty with a memorial 
service, he had enjoyed himself.  

A December 2005 VA medical record noted that the veteran did 
not appear irritable, anxious or panicky and that he related 
well with the psychiatrist. 

A May 2006 VA outpatient medical record noted that the 
veteran did not appear preoccupied, depressed, irritable, 
hostile, or withdrawn as medication changes were suggested.  
It was noted that both the veteran and his wife mentioned 
concerns about the veteran's impaired memory.

A July 2006 VA outpatient medical record reflected a 
psychiatrist's observation that the veteran was calm, 
pleasant, composed, and did not appear irritable, distressed, 
or depressed.  It was noted that medication changes had led 
to increased energy and an improved memory.


B.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code (DC) 9411.  However, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38 C.F.R. 
§ 4.130 (2007).  The veteran contends that his symptoms 
warrant a higher evaluation.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2007). 

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the September 30, 2003 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 30 
percent rating assigned.  

Collectively, the medical evidence of record reflects that 
the veteran's PTSD has been characterized, primarily, by 
anxiety, depression, sleep disturbances, and occasional 
nightmares and panic attacks.  Though the veteran is now 
retired, these symptoms are reflective of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), the 
level of impairment contemplated in the assigned 30 percent 
disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that with the exception of some 
impairment of short-term memory, reflected in or alluded to 
in various medical records cited above, the veteran has not 
been found to have any other symptoms included among the 
criteria for the 50 percent rating, to include panic attacks 
at least once a week; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; difficulty in 
understanding complex commands; impaired abstract thinking; 
or other symptoms that are characteristic of a 50 percent 
rating.  The veteran has some documented symptoms of anxiety, 
anxious mood, depression, and occasional difficulty in 
interpersonal relationships, although these have not been 
shown to limit his ability to function independently on a 
daily basis.  Additionally, VA outpatient treatment records 
dated from October 2003 to October 2006, and medical records 
dated from September 2003 to August 2005 from the Rochester 
Vet Center, show that the veteran was able to maintain a 
family relationship with his wife and children, had goal-
directed thought processes, and reported daily social and 
interpersonal relationships, including continuing involvement 
as a volunteer community firefighter.  

Thus, while the medical evidence indicates that the veteran's 
PTSD has resulted in one of the symptoms listed among those 
included in the criteria for the 50 percent rating, his 
overall symptoms, and level of impairment due to service-
connected PTSD, have been more consistent with the criteria 
for the 30 percent rating.

The Board also points out that none of the GAF scores 
assigned since September 30, 2003, alone, provides a basis 
for assignment of any higher disability rating for the 
veteran's PTSD.  

As indicated above, on the March 2004 VA examinations, both 
examiners assigned a GAF score of 60.  According to the DSM-
IV, GAF scores ranging between 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

In this case, the reported symptomatology is consistent with 
no more than moderate symptoms or moderate difficulty in 
social and occupational functioning, and some sleep 
disturbance, which is also consistent with no greater 
impairment than that contemplated by the initial 30 percent 
rating.  While a Vet Center medical record dated in September 
2003 reflects a description of the veteran's PTSD as 
seriously impairing, that assessment does not change the fact 
that, to date, the actual symptomatology shown in the record 
is consistent with the initial 30 percent rating assigned, as 
is the GAF score of 60 assigned by the March 2004 VA 
examiners.

The competent medical evidence of record reflects that, for 
the most part, the veteran does not exhibit any of the 
symptoms identified in the DSM-IV as reflective of a GAF 
score below 60.  Even acknowledging that the veteran has 
experienced some periods of irritability and difficulty in 
interpersonal relationships with his former son-in-law, he 
appears to have a normal relationship with his family and 
normal interpersonal interactions (with the sole exception of 
his former son-in-law).  Although the veteran showed signs of 
occupational and social impairment, his general functioning, 
routine daily behavior, self-care, and conversation appeared 
essentially normal.

In short, the Board finds that, since the effective date of 
the grant of service connection, the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating.  See 38 C.F.R. § 4.7 (2007).  As the 
criteria for the next higher, 50 percent, rating has not been 
met, it follows that the criteria for an even higher rating 
(70 or 100 percent) likewise have not been met.

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating represents the maximum rating 
assignable since the September 30, 2003 effective date of the 
grant of service connection for the veteran's PTSD.  As such, 
there is no basis for a staged rating, pursuant to Fenderson, 
and the claim for a higher initial rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim for 
a higher rating for PTSD, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has also been given to providing the veteran a 
higher rating for his service-connected PTSD on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  The 
Board emphasizes that the Schedule for Rating Disabilities is 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  As the evidence of record does not document 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


